Citation Nr: 0429477	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  97-02 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 30, 1996, 
for basic eligibility to Dependent's Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
7, 1974, to September 17, 1974, and from July 1975 to March 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on October 14, 2003, which, in 
pertinent part, vacated an August 2002 Board decision and 
remanded the case for additional development.  In a May 8, 
2001, order the Court vacated a February 2000 Board decision.  
The issue initially arose from an August 1996 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) at San Juan, the Commonwealth of Puerto Rico.  The case 
was remanded by the Board for additional development in April 
2004.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A review of 
the record shows the veteran was notified of the VCAA as it 
applies to his present appeal by correspondence dated in July 
2004.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2003).  VA is 
required to make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R. § 3.159(c).

In this case, statements provided by the veteran show he is 
presently in receipt of monthly Social Security 
Administration (SSA) disability benefits.  He also contends 
that the records associated with that claim demonstrate he 
was totally and permanently disabled prior to May 30, 1996.  
The Board notes, however, that no efforts have apparently 
been made to obtain these records and their relevance to the 
veteran's present claim can not be ascertained.  Therefore, 
the Board finds that any available medical records associated 
with the veteran's SSA disability claim should be obtained 
prior to review of the issue on appeal.  

Accordingly, this matter is REMANDED for the following:  

1.  The RO should obtain the records 
associated with the veteran's claim for 
SSA benefits.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO must consider all applicable laws 
and regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



